Citation Nr: 0033468	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  98-01 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for lumbar spine 
arthritis, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In September 2000 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The Board notes that in November 1998, the RO received the 
veteran's notice of disagreement from an October 1998 rating 
decision which denied entitlement to a total disability 
rating based upon individual unemployability.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the Board finds a notice of disagreement has been 
submitted from a matter which has not been addressed in a 
statement of the case the issue should be remanded to the RO 
for appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  


REMAND

Initially, the Board notes VA has a statutory duty to assist 
the veteran in the development of facts pertinent his claims.  
The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The Board further observes that the veteran testified that 
symptomatology attributable to his service-connected back 
disability includes, a burning sensation in his buttocks, 
urinary urgency, lower extremity weakness, and sharp pain 
from the buttocks down to the feet.  In this regard, an 
October 1996 VA hospital report indicates the veteran had leg 
cramps during hospitalization which could have been secondary 
to spinal stenosis.  A March 1998 VA examination report notes 
the veteran had severe degenerative joint disease and almost 
complete lack of motion of the lumbar spine.  It was also 
pointed out that the examination did not reveal any specific 
motor weakness but that a more complete neurological 
examination could not be performed in the time allotted for 
the interview.  The Board finds additional development is 
required for clarification of the veteran's neurologic 
symptoms.

In addition, as noted above, the Board finds the veteran has 
submitted a notice of disagreement from the October 1998 
rating decision as to the issue of entitlement to a total 
disability rating based upon individual unemployability.  As 
a timely notice of disagreement has been filed, the Board's 
jurisdiction has been triggered and the issue must be 
REMANDED so that the RO can issue a statement of the case on 
the underlying claim which adequately notifies the veteran of 
the action necessary to perfect an appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his service-connected lumbar 
spine arthritis and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should be afforded a VA 
neurology examination to determine the 
current nature and severity of his 
service-connected lumbar spine arthritis.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  

The examiner is requested to discuss 
whether or not the veteran's lumbar spine 
disorder is presently manifested by 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings 
appropriate to the site of any diseased 
disc.  In addition, the examiner should 
render an opinion whether the service-
connected disability alone prevent 
employment.  A complete rationale for the 
opinions given should be provided.

3.  The RO should issue a statement of 
the case as to the issue of entitlement 
to a total disability rating based upon 
individual unemployability.  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  The RO 
should allow the veteran and his service 
representative the requisite period of 
time for a response.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue of 
entitlement to an increased rating for 
lumbar spine arthritis.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



